Citation Nr: 0810331	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-38 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected facial spasms.

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1990 to May 
1991 and from March 2003 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, that granted service connection for 
facial spasms and assigned a noncompensable disability rating 
effective July 19, 2004.  The RO also denied service 
connection for a bilateral hip disorder.

During the pendency of this claim, by rating action dated in 
September 2005, the RO determined that the veteran's service-
connected facial spasms warranted an increased disability 
rating of 10 percent, effective as of July 19, 2004.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.

The issue of service connection for a bilateral hip disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's facial spasms are productive of severe symptoms.




CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating for 
facial spasms have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8103 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim of an 
increased disability rating for the service-connected facial 
spasms.  The RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2007), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2007).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's service-connected facial spasms have been rated 
by the RO under the provisions set forth in Diagnostic Code 
8103 which provides the rating criteria for a convulsive tic.  
Under this diagnostic code provision, a 10 percent disability 
rating is assigned for a disability manifested by moderate 
symptoms, and the maximum 30 percent disability rating is 
assigned for a disability manifested by severe symptoms.

Words such as "mild", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2007).  [The 
Board observes in passing that "moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988) 
871.

VA outpatient treatment records dated from July 2005 to July 
2006 show that the veteran had a history of a right eye 
problem since 2003.  He was said to have a "drawing" of the 
right perioral area with blepharospasm versus extrinsic 
compression of the facial nerve.  It was being treated 
intermittently with Botox.  An eye clinic examination report 
dated in August 2005 revealed moderate to severe spasms of 
the right eye lids and right lower face.  The impression was 
right hemifacial spasm.  An eye clinic examination report 
dated in July 2006 revealed moderate spasms of the right eye 
lids and right lower face.  The impression was right 
hemifacial spasm.

A VA neurological disorders examination report dated in 
October 2006 shows that the veteran was said to have a 
sensory tic involving the right facial and occulomotor muscle 
groups which would occur numerous times per hour.  The 
cranial nerves were described to have an abnormality 
manifested by right upper lid blephroptosis and frequent 
spasm of the right face.  The diagnosis was right hemifacial 
spasm.  The tic disorder was described as severe, and was 
said to effect the veteran's usual daily activities.

A VA eye clinic examination report dated in January 2007 
revealed moderate spasms of the right eye lids and right 
lower face.  The impression was right hemifacial spasm.  

A VA eye examination report dated in March 2007 shows that 
the veteran was evaluated for his eye twitching, which was 
said to be getting progressively worse.  Current treatment 
was said to be with Botox injections.  The diagnosis was ride 
side hemifacial spasms, with associated eyelid twitching.  
The examiner noted that this did not effect the veteran's 
usual daily activities.

The Board finds the symptoms as reported by the veteran to be 
credible.  Additionally, the objective medical evidence shows 
that in August 2005 the veteran's spasms were described as 
moderate to severe; in July 2006 and January 2007, they were 
described as moderate; and in the October 2006 VA 
neurological disorders examination they were described as 
severe.  Additionally, the March 2007, the VA eye examiner 
indicated that the veteran's symptoms had been getting 
progressively worse.  

The evidence shows that the veteran's sensory tic occurs 
numerous times per hour and that the symptoms have ranged 
from moderate to severe.  The Board finds that as these 
episodes have been intermittently described as being severe 
in nature, a 30 percent disability rating is warranted 
pursuant to the rating criteria under Diagnostic Code 8103.  
Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board has considered whether any alternate diagnostic 
code provisions would allow for the assignment of a greater 
disability rating, however, the remaining diagnostic code 
provisions listed within the schedule of ratings for this 
type of disorder are not applicable and would not provide the 
veteran with a disability rating greater than that assigned 
by virtue of this decision.

In conclusion, as the evidence of record demonstrates severe 
symptoms associated with the veteran's facial spasms, the 
Board finds that the criteria for an initial 30 percent 
schedular rating, and not higher, have been met, and the 
veteran's claim is granted to this extent.  As the veteran's 
symptoms have generally remained constant throughout the 
course of the period on appeal, staged ratings are not 
warranted.

Finally, the Board finds that there is no showing that the 
veteran's facial spasms reflect so exceptional or so unusual 
a disability picture as to warrant a higher rating on an 
extra-schedular basis.  The condition is not productive of 
marked interference with employment, i.e., beyond that 
contemplated in the 30 percent rating, or required any, let 
alone, frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating of 30 percent for 
facial spasms is granted, subject to the applicable criteria 
governing the payment of monetary benefits.


REMAND

Unfortunately, with regard to the issue of service connection 
for a bilateral hip disorder, appellate review of the 
veteran's claim at this time would be premature.  Although 
the Board sincerely regrets the additional delay, a remand in 
this matter is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran asserts that he had a pre-existing bilateral hip 
disorder which was aggravated by his second period of active 
service.  Private outpatient treatment records dated from 
1998 to 2003 show intermittent treatment for symptoms 
associated with a bilateral hip disorder.

A Physical Profile report dated in February 2003 shows that 
upon activation, the veteran was not to deploy as a result of 
severe osteoarthritis of the hips.  He had a permanent 
profile which limited his running.  Army hospital treatment 
records dated in May 2003, June 2003, and July 2003 show that 
the veteran was seen for reported chronic bilateral hip pain.  
The assessment was severe degenerative joint disease of both 
hips.  A consultation report dated in July 2003 also revealed 
an assessment of severe bilateral hip osteoarthritis.

Subsequent to service, private hospital treatment records 
dated in September 2004 and January 2005 show that the 
veteran underwent arthroplasty of the right and left hips, 
respectively.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  If the 
veteran has a condition that pre-existed service, the issue 
becomes whether the disease or injury was aggravated during 
service.  A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.

As there is competent medical evidence that the veteran has a 
current bilateral hip disorder, persistent symptoms 
associated with a hip disorder, and an indication that such 
symptoms may be associated with the veteran's active service, 
the Board finds that a medical examination is necessary to 
make a decision on the claim.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA orthopedic 
examination to determine the nature and 
etiology of his asserted bilateral hip 
disorder.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for bilateral hip complaints, the examiner 
is requested to render an opinion as to 
the following:

(a)  Whether the veteran has a current 
bilateral hip disorder; 

(b)  Whether any bilateral hip disorder 
identified during the veteran's period of 
active service existed prior to his 
entrance into active service, and if so, 
the approximate date of onset of any such 
disorder.

(c)  If a bilateral hip disorder pre-
existed the veteran's period of active 
service, did any such disorder increase in 
severity during such period of active 
duty?  In answering this question, the 
examiner should specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a permanent 
worsening of the underlying pathology of 
any such condition due to or during 
service, resulting in any current 
disability.

(d)  If any bilateral hip disorder 
increased in severity during service, was 
that increase due to the natural 
progression of the disease? 

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


